Norval, C. J.
This suit was brought to foreclose a real estate mortgage. The plea of usury was interposed as a defense, which was sustained on the trial by the court, and plaintiff appeals. There is evidence tending to show that the note secured by the mortgage in question was given ,'in renewal of a prior note given for the loan of money. The defendant insisted that the original note antedated the loan and that the plaintiff exacted and retained the sum of $25 as a bonus for making the loan, which plaintiff denies. It is unnecessary to set out the evidence adduced by the respective parties upon this point. Suffice it to say that the proofs are conflicting, but that submitted by defendant is sufficient to sustain the judgment of the court. The decree is accordingly
Affirmed.